

Exhibit 10.2
Performance Stock Units (Annual)         




Award Date: February 22, 2018
ex102q12018image1.gif [ex102q12018image1.gif]
    
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933






Re:
Lockheed Martin Corporation 2011 Incentive Performance Award Plan: Performance
Stock Unit Award (2018-2020 Performance Period)



Dear Awardee:


On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to tell you that you have been granted a Performance Stock Unit Award
(“PSUs”) under the Corporation’s 2011 Incentive Performance Award Plan, as
amended (the “Plan”). The purpose of this letter is to serve as the PSU Award
Agreement and to set forth your Target Award as well as the terms and conditions
to the payment of your Award. Additional terms and conditions are set forth in
the Plan and in the Prospectus relating to the Plan of which the Plan document
and this Award Agreement are a part. Your Target Award and the Prospectus are
available at http://www.stockplanconnect.com. You should retain the Prospectus
and the attached copy of the Plan in your records.


Except as described in Section 18, your Award is not effective or enforceable
until you properly acknowledge your acceptance of the Award by completing the
electronic receipt or returning an executed copy of this Award Agreement to the
Vice President of Compensation and Performance Management as instructed below as
soon as possible but in no event later than May 31, 2018. Except as described in
Section 18, if you do not properly acknowledge your acceptance of this Award
Agreement on or before May 31, 2018, this Award will be forfeited.


Assuming prompt and proper acknowledgement of your acceptance of this Award
Agreement as described above and in Section 18, this Award will be effective as
of the Award Date. Acceptance of this Award Agreement constitutes your consent
to any action taken under the Plan consistent with its terms with respect to
this Award and your agreement to be bound by the restrictions contained in
Section 18 and in Exhibit A (“Post-Employment Conduct Agreement”) and Exhibit B
(“Stock Ownership Requirements”), as amended from time to time, except where
prohibited by law.


The Corporation will comply with all applicable U.S. Tax withholding
requirements applicable to the PSUs, the DDEs, and associated Stock. Please see
the prospectus for the Plan for a discussion of certain material U.S. Tax
consequences of the Award.  If you are a taxpayer in a country other than the
U.S., you agree to make appropriate arrangements with the Corporation or its
subsidiaries for the satisfaction of all income and employment tax withholding
requirements, as well as social insurance contributions applicable to the PSUs,
the DDEs, and associated Stock.





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 2


Please see the tax summary for your country at http://www.stockplanconnect.com.
If you are a taxpayer in a country other than the U.S., you represent that you
will consult with your own tax advisors in connection with this Award and that
you are not relying on the Corporation for any tax advice. 


Any withholding Tax on your Award will be satisfied by means of the Corporation
reducing the number of shares of Stock (and associated DDEs) deliverable to you
in respect of a vested Award. If you are an Insider at the time of income tax
withholding, the Corporation will base withholding on the highest individual tax
rate. If you are not an Insider at the time of income tax withholding, the
Corporation will base withholding on the highest individual tax rate, unless you
elect otherwise in accordance with procedures established by the Corporation
during an election window offered by the Corporation. If you elect a lower tax
rate for withholding, then you may owe additional taxes as a result of the
payment of the Award. The Corporation shall also have the right to (i) offset
any other obligation of the Corporation to you (including, but not limited to
withholding from your salary) by an amount sufficient to satisfy the Tax
withholding obligation, or (ii) require you (or your estate) to pay the
Corporation an amount equal to the Tax withholding obligation.


Nothing contained in this Award Agreement shall confer upon you any right of
continued employment by the Corporation or guarantee that any future awards will
be made to you under the Plan. In addition, nothing in this Award Agreement
limits in any way the right of the Corporation to terminate your employment at
any time. Neither the value of the PSUs awarded to you nor the DDEs will be
taken into account for other benefits offered by the Corporation, including but
not limited to pension benefits. Notwithstanding any other provision of this
Award Agreement to the contrary, no Stock will be issued to you pursuant to this
Award Agreement within six months from the Award Date.


Transactions involving Stock delivered under this Award Agreement are subject to
the securities laws and CPS 722 (a copy of which has been made available to
you). Among other things, CPS 722 prohibits employees of the Corporation from
engaging in transactions that violate securities laws or involve hedging or
pledging stock. Insiders are subject to additional restrictions. The Corporation
recommends that Insiders consult with the Senior Vice President, General Counsel
and Corporate Secretary or her staff before entering into any transactions
involving Stock or PSUs.


You have no rights as a stockholder to any securities covered by this Award
Agreement until the date on which you become the holder of record of such
securities. Capitalized terms used, but not defined herein, shall have the
meanings ascribed to them in the Plan.


Capitalized terms used in this Award Agreement either shall be defined in this
Award Agreement or if not defined in this Award Agreement shall have the meaning
given to the term in the Plan. The term “Target Award” as used in this Award
Agreement refers only to the Target Award awarded to you under this Award
Agreement and the term “Award” refers only to PSUs set forth in this Award
Agreement. References to the “Corporation” include Lockheed Martin Corporation
and its Subsidiaries. Appendix A contains an index of all capitalized terms used
in this Award Agreement.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 3


Section 1.
Shares Awarded; Performance Period; Vesting Period; Payment of Award.



1.1
Shares Awarded.



(a)     Target Award. Your Target Award for the Performance Period under this
Award Agreement shall be the number of whole shares of Stock identified as your
Performance Stock Unit (“PSU”) Target Award in your account at
http://www.stockplanconnect.com. Your Target Award shall be composed of three
pieces:


(i)Your Target Total Stockholder Return Performance Award (approximately 50% of
the number of shares in your Target Award);


(ii)Your Target ROIC Performance Award (approximately 25% of the number of
shares in your Target Award);


(iii)Your Target Cash Flow Performance Award (approximately 25% of the number of
shares in your Target Award).


The Award paid to you shall be calculated in accordance with Section 2.1. The
allocation of your Award among your Total Stockholder Return Performance Award,
your ROIC Performance Award, and your Cash Flow Performance Award will be made
by the Committee based on applicable accounting principles.


(b)    Maximum Award. Your Maximum Award for the Performance Period under this
Award Agreement shall be the number of shares of Stock equal to 200% of your
Target Award, subject to the provisions of Section 2.1 and the caps contained
therein.


(c)    Deferred Dividend Equivalents (“DDEs”). Your Award shall include a
payment equal to the cash dividends that would have been paid to you had you
owned the numbers of whole shares of Stock equal to your final Award as
determined under Section 2.1(d), from the Award Date until the end of the
Performance Period.


1.2    Performance Period. The “Performance Period” under this Award Agreement
is the three-year performance period that runs from January 1, 2018, until
December 31, 2020.


1.3    Vesting Period. The “Vesting Period” under this Award Agreement is the
three-year period that runs from February 22, 2018, until the later of (i)
February 22, 2021, or (ii) the date on which the Committee certifies in writing
that an amount up to your Maximum Award has become an Award for the Performance
Period.


1.4    Payment of Award. Your Award will be paid to you in whole shares of Stock
(either in book entry or paper form) pursuant to Section 5. The final number of
whole shares, if any, payable to you under your Award is dependent upon the
Corporation’s performance with respect to each of the metrics described in
Section 3 and Section 4, the limits described in Section 2 and your continued
employment with the Corporation in accordance with Section 5. As a result of
these requirements, the number of whole shares of Stock you receive at the end
of the Vesting Period will be between 0% and 200% of your Target Award (based on
each factor described in Section 2.1 below) and may be smaller than your Maximum
Award (or the performance factors could result in no payment in respect of your
Award). Any certificates delivered to you may contain any legend





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 4


the Corporation determines is appropriate under the securities laws. If you are
an Insider subject to the reporting provisions of Section 16(a) of the
Securities Exchange Act of 1934 (“Exchange Act”), delivery of Stock in payment
of your Award for any reason may be delayed for six months. For example, if the
delivery of the Stock would result in a nonexempt short-swing transaction under
Section 16(b) of the Exchange Act, delivery will be delayed until the earliest
date upon which the delivery either would not result in a nonexempt short-swing
transaction or would otherwise not result in liability under Section 16(b) of
the Exchange Act.


Section 2.    Calculation of Award Payments.


2.1    End of Performance Period Calculation. Following the end of the
Performance Period and prior to any shares of Stock being issued,


(a)The Committee will calculate the Total Stockholder Return Performance Factor
(as described in Section 3.2) based on the Corporation’s performance during the
Performance Period relative to the performance of other corporations which
compose the “Peer Performance Group” as defined in Section 3.1. Your Target
Total Stockholder Return Performance Award (as defined in Section 1.1(a)(i))
shall be multiplied by the Total Stockholder Return Performance Factor with the
resulting number of shares to be known as the Earned Total Stockholder Return
Performance Award. Fractional shares shall be rounded up to the next whole
share. If the Corporation’s Average TSR for the three-year Performance Period is
negative, the maximum Earned Total Stockholder Return Performance Factor shall
not exceed 100%. Notwithstanding the foregoing, the number of shares of Stock
you receive as your Earned Total Stockholder Return Performance Award shall be
reduced to the extent necessary so that the Fair Market Value of your Earned
Total Stockholder Return Performance Award on the last day of the Vesting Period
does not exceed the product of (a) the Fair Market Value of a share of Stock on
the Award Date, multiplied by (b) 400%, multiplied by (c) the number of shares
in your Earned Total Stockholder Return Performance Award.


(b)The Committee will calculate the ROIC Performance Factor (as described in
Section 4.1) based on the Corporation’s ROIC during the Performance Period as
compared to the projected ROIC for the Performance Period as set forth in the
February 21, 2018, Committee resolution (“ROIC Target”). Your Target ROIC
Performance Award (as described in Section 1.1(a)(ii)) will be multiplied by the
ROIC Performance Factor with the resulting number of shares to be known as the
Earned ROIC Performance Award. Fractional shares shall be rounded up to the next
whole share. Notwithstanding the foregoing, the number of shares of Stock you
receive as your Earned ROIC Performance Award shall be reduced to the extent
necessary so that the Fair Market Value of your Earned ROIC Performance Award on
the last day of the Vesting Period does not exceed the product of (a) the Fair
Market Value of a share of Stock on the Award Date, multiplied by (b) 400%,
multiplied by (c) the number of shares in your Earned ROIC Performance Award.


(c)The Committee will calculate the Cash Flow Performance Factor (as described
in Section 4.2) based on the Corporation’s cumulative Cash Flow during the
Performance Period as compared to the projected cumulative Cash Flow for the
Performance Period as set forth the February 21, 2018, Committee resolution
(“Cash Flow Target”). Your Target Cash Flow Performance Award (as described in
Section 1.1(a)(iii) will be multiplied by the Cash Flow Performance Factor with
the resulting number of shares to be known as the





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 5


Earned Cash Flow Performance Award. Fractional shares shall be rounded up to the
next whole share. Notwithstanding the foregoing, the number of shares of Stock
you receive as your Earned Cash Flow Performance Award shall be reduced to the
extent necessary so that the Fair Market Value of your Earned Cash Flow
Performance Award on the last day of the Vesting Period does not exceed the
product of (a) the Fair Market Value of a share of Stock on the Award Date,
multiplied by (b) 400%, multiplied by (c) the number of shares in your Earned
Cash Flow Performance Award.


(d)Your Earned Total Stockholder Return Performance Award, your Earned ROIC
Performance Award, and your Earned Cash Flow Performance Award shall be added
together to determine the total number of shares to be paid to you as your final
Award.


You must (except as specified in Section 5) remain employed by the Corporation
through the last day of the Vesting Period to receive your Award. No portion of
your Award will be payable until it is fully vested in accordance with Sections
5.1 and 5.2.


2.2    Adjustment of ROIC Target and Cash Flow Target. The Committee will adjust
the ROIC Target and Cash Flow Target established as described in Section 2.1(b)
and Section 2.1(c), respectively, to account for the impact of an acquisition or
divestiture with a transaction value in excess of $1 billion at the time the
transaction takes effect.


Section 3.    Total Stockholder Return Performance Factor.


3.1.    Peer Performance Group. The Total Stockholder Return Performance Factor
will be based upon the relative ranking of the Corporation’s Average TSR (as
defined in Section 3.2(a)) for the Performance Period to the Average TSR for
such Period for each corporation in the “Peer Performance Group.” The “Peer
Performance Group” shall consist of the corporations which compose the Standard
and Poor’s Aerospace and Defense Index reported under symbol S5AERO by Bloomberg
L.P. on January 3, 2018, as follows: Arconic Inc. (ARNC), The Boeing Company
(BA), L3 Technologies, Inc. (LLL), Raytheon Company (RTN), United Technologies
Corporation (UTX), Textron Inc. (TXT), Rockwell Collins, Inc. (COL), TransDigm
Group Inc. (TDG), General Dynamics Corporation (GD), Northrop Grumman
Corporation (NOC), Harris Corporation (HRS), and Huntington Ingalls Industries
(HII). If a company in the Peer Performance Group ceases to be publicly-traded
during the Performance Period, then that company will be removed from the Peer
Performance Group as of the beginning of the Performance Period.


The Corporation’s Total Stockholder Return will be based on the performance of
the Stock. With respect to the corporations that make up the Peer Performance
Group, the Total Stockholder Return of each corporation that is taken into
account in computing the Peer Performance Group Total Stockholder Return will be
based on the equity security of the relevant corporation that is used in
computing the Standard and Poor’s Aerospace and Defense Index.


3.2.    Calculation of Total Stockholder Return Performance Factor.


(a)    Calculation of Average TSR. During the Performance Period, the Committee
shall compute the Total Stockholder Return (as defined in the Plan and assuming
the reinvestment of any cash dividends) for the Corporation and for each other
corporation in the Peer Performance Group for 36 periods during the Performance
Period where each period begins on January 1, 2018 (based on the closing price
for the stock on December





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 6


31, 2017), and ends on the last day of each successive calendar month in the
Performance Period on which the New York Stock Exchange is open for trading.
Each such Total Stockholder Return shall be computed from data available to the
public. At the end of the Performance Period, the 36 Total Stockholder Return
figures for each corporation for the Performance Period will be averaged to
determine each corporation’s average Total Stockholder Return (“Average TSR”)
for the Performance Period. Each corporation’s Average TSR shall be ranked among
the Average TSR for each other corporation in the Peer Performance Group on a
percentile basis (using the Excel PERCENTRANK function).


(b)    Percentage Level of Target Award. Your Total Stockholder Return
Performance Factor, expressed as a percentage, will be determined under this
Section 3.2(b) (and Section 3.2(c) to the extent interpolation is necessary)
based on the Percentile Ranking (as determined under Section 3.2(a)) of the
Corporation’s Average TSR for the Performance Period under the following chart:


Band
Percentile Ranking
Total Stockholder Return Performance Factor
One
75th - 100th
200% (Maximum)
Two
60th
150%
Three
50th
100%
Four
40th
50%
Five
35th
25% (Threshold)



(c)    Total Stockholder Return Performance Factor Interpolation. If the
Percentile Ranking as determined under Section 3.2(a) puts the Corporation over
the listed Percentile Ranking for the applicable Band (other than Band One) in
Section 3.2(b), your Total Stockholder Return Performance Factor under Section
3.2(b) shall be interpolated on a linear basis.


If the Corporation’s Average TSR for the three-year Performance Period is
negative, the maximum Total Stockholder Return Performance Factor shall not
exceed 100%.


Section 4.    ROIC Performance Factor and Cash Flow Performance Factor.


4.1    ROIC Performance Factor. The ROIC Performance Factor will be determined
by comparing the Corporation’s ROIC for the Performance Period to the ROIC
Target and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 7


ROIC Band
ROIC Performance Factor
Target +≥ 160 basis points
200% (Maximum)
Target + 120 basis points
175%
Target + 80 basis points
150%
Target + 40 basis points
125%
Target
100%
Target – 10 basis points
75%
Target – 20 basis points
50%
Target – 30 basis points
25% (Threshold)



(a)ROIC Definition. For purposes of this Award Agreement, “ROIC” means return on
invested capital for the Performance Period calculated as (A) average annual (i)
net income (excluding any charge or addition to net income resulting solely from
adjustment of deferred tax assets and liabilities for the effect of enactment of
corporate tax reform and related legislation and regulations that change the top
United States federal corporate income tax rate by two or more percentage points
after February 22, 2018 (“Tax Reform”)) plus (ii) interest expense times one
minus the average of the highest marginal federal corporate income tax rates
over the three-year Performance Period (“Return”), divided by (B) the average
thirteen quarter-end investment balances (beginning with the quarter-end
immediately preceding the beginning of the Performance Period) consisting of (i)
debt (including current maturities of long-term debt) plus (ii) stockholders’
equity plus the postretirement plans amounts determined quarterly as included in
the Corporation’s Statement of Stockholders’ Equity. For any year in which net
income would otherwise be affected by Tax Reform, net income shall be adjusted
by substituting the effective tax rate assumed in the 2018 Long Range Plan for
the actual effective tax rate (and ignoring the adjustment under clause (i)
above, if any, to the extent necessary to avoid double counting of tax impacts).


(b)ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholders’ Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholders’ Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principles in the United States after February 22, 2018, and that is reported in
the Corporation’s filings with the Securities and Exchange Commission as having
a material effect on the Corporation’s consolidated financial statements. ROIC,
as included in the 2018 Long Range Plan, and the change in ROIC for purposes of
the ROIC Performance Factor, will be determined in accordance with this Section
4.1(b).





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 8




4.2    Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the Cash Flow Target, and then identifying the Cash Flow
Performance Factor based upon the factor associated with the change from the
Cash Flow Target on the following table:


Cash Flow Band
Cash Flow Performance Factor
Target + ≥ $2.0B or more
200% (Maximum)
Target + $1.5B
175%
Target + $1.0B
150%
Target + $0.5B
125%
Target
100%
Target – $0.2B
75%
Target - $0.5B
50%
Target - $0.7B
25% (Threshold)



(a)Cash Flow Definition. For purposes of this Award Agreement, “Cash Flow” means
net cash flow from operations, adjusted to exclude the impact of: (i) the
aggregate after tax difference between the amount forecasted in the
Corporation’s 2018 Long Range Plan to be contributed by the Corporation to the
Corporation’s defined benefit pension plans during the Performance Period and
the actual amounts contributed by the Corporation during the Performance Period;
(ii) any tax payments or tax benefits during the Performance Period associated
with the divestiture of business units, other than tax payments or tax benefits
that were included in the Corporation’s 2018 Long Range Plan; and (iii) for any
year in which Cash Flow would otherwise be affected by Tax Reform, the aggregate
difference between the tax payments forecasted in the 2018 Long Range Plan and
the actual tax payments (and adjusting the amount under clause (i) above, if
any, to the extent necessary to avoid double counting of tax impacts).


(b)Cash Flow Determination. Cash Flow shall be determined by the Committee based
upon the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the period for which Cash Flow is being determined, the Committee shall
determine Cash Flow in a manner consistent with the historical practices used by
the Corporation in determining net cash provided by operating activities as
reported in its audited consolidated statement of cash flows, in either case as
modified by this paragraph. Notwithstanding the foregoing, Cash Flow will be
adjusted to exclude the impact of any change in accounting standards or adoption
of any new accounting standards that is required under generally accepted
accounting principles in the United States after February 22, 2018, and that is
reported in the Corporation’s filings with the Securities and Exchange
Commission as having a material effect on the Corporation’s consolidated
financial statements.


4.3    Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or
Cash Flow falls between two numbers listed in the applicable table in Section
4.1 or 4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will always be zero
if the ROIC for the Performance Period falls short of the ROIC Target by more





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 9


than 30 basis points and the Cash Flow Performance Factor will always be zero if
the aggregate Cash Flow for the Performance Period falls short of the Cash Flow
Target by more than $0.7 billion.


Section 5.    Payment of Award.


5.1.    Employment Requirement.


(a)    General Rule. In order to be eligible to receive payment of your final
Award as determined under Section 2.1(d), you must accept this Award Agreement
as described in Section 18 and remain employed by the Corporation through the
last day of the Vesting Period. Except as provided below or where prohibited by
law, if your employment as an Employee terminates during the Vesting Period, you
shall forfeit your right to receive all or any part of your Award. If you are on
Corporation-approved leave of absence at any point during the Vesting Period,
for purposes of this Award Agreement, you will be considered to still be in the
employ of the Corporation, unless otherwise provided in an agreement between you
and the Corporation.


(b)    Exceptions. Notwithstanding Section 5.1(a), if the Committee determines


(i)    that your employment as an Employee terminated, as a result of your
death, Total Disability or Retirement, or a Divestiture (each as defined in
Section 5.1(c)), or


(ii)    that the Corporation terminated your employment involuntarily after
August 22, 2018, (except that, if you are an employee who has been identified by
the Corporation as subject to Divestiture, “after August 22, 2018” does not
apply to you) as a result of a layoff, including through a voluntary layoff
program that constitutes a window program under Section 409A of the Code,


you shall be eligible to receive a fraction of your Award and the DDEs with
respect to such fraction. The numerator of such fraction shall equal the number
of days in the Vesting Period before your employment as an Employee terminated,
and the denominator shall equal the total number of days in the Vesting Period.
The Committee shall have complete and absolute discretion to make the
determinations called for under this Section 5.1(b), and all such determinations
shall be binding on you and on any person who claims all or any part of your
Award on your behalf as well as on the Corporation. If you terminate employment
during the Vesting Period but are eligible to receive a portion of your Award as
a result of an exception under this Section 5.1(b), payment of such portion of
your Award and DDEs shall be in full satisfaction of all rights you have under
this Award Agreement.


(c)    Special Definitions. For purposes of this Award Agreement:


(i)    Your employment as an Employee shall be treated as terminating because of
a “Total Disability” on the date you commence receiving a benefit under the
Corporation’s long-term disability plan in which you participate, or if you are
not enrolled in the Corporation’s long-term disability plan, the date on which
long-term disability benefits would commence under the plan under which you
would have been covered, had you enrolled, using the standards set forth in that
plan;







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 10


(ii)    Your employment as an Employee shall be treated as terminating as a
result of Divestiture if the Corporation divests all or substantially all of a
business operation of the Corporation and such divestiture results in the
termination of your employment with the Corporation and a transfer of such
employment to the other party in the Divestiture. A “Divestiture” shall mean a
transaction that results in the transfer of control of the business operation
divested to any person, corporation, association, partnership, joint venture,
limited liability company or other business entity of which less than 50% of the
voting stock or other equity interests are owned or controlled directly or
indirectly by the Corporation, by one or more of the Corporation’s Subsidiaries
or by any combination thereof; and


(iii)    Your employment as an Employee shall be treated as terminating because
of “Retirement” if the effective date of your termination of employment is after
August 22, 2018, and (1) after you reach age 65, or (2) after you reach age 55
and have (at the time of your termination) completed at least ten years of
service with the Corporation. The effective date of your termination is the
first of the month following the date you terminate services with the
Corporation.


(d)
Resignation or Termination before February 22, 2021.

    
(i)    Except where prohibited by law, if you resign or your employment
otherwise terminates before February 22, 2021, other than on account of death,
Total Disability, layoff, Retirement or Divestiture (as described above) or
Change in Control (as described below), you will forfeit your right to receive
all or any part of your Award on the date of your termination.


(ii)    Except where prohibited by law, if your employment terminates before
February 22, 2021, by action of the Corporation due to your misconduct, then you
will forfeit your right to receive all or any part of your Award on the date of
your termination. If your employment terminates due to your misconduct after
August 22, 2018, but before February 22, 2021, then you will not be eligible to
receive a fraction of your Award pursuant to Section 5.1(b) of the Award
Agreement, even if at the time of your termination due to misconduct you have
attained (i) age 55 and ten years of service, or (ii) age 65. The business area
or Enterprise Operations review committee responsible for determinations of
misconduct, or the Committee if you are an Elected Officer, will determine if
your employment terminates due to misconduct.


(e)    Rules Applicable to Canadian Employees. If you are employed in Canada,
for purposes of the Award Agreement, the date of termination of employment will
be the last day of actual and active employment. For the avoidance of doubt,
except as may be required by applicable minimum standards legislation, no period
of notice or payment in lieu of notice that is given or that ought to have been
given under any applicable law or contract in respect of such termination of
employment that follows or is in respect of a period after your last day of
actual and active employment, if any, will be considered as extending your
period of employment for the purposes of determining your entitlement under this
Agreement.


5.2.    Payment Rules.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 11


(a)Vesting. If you are eligible to receive an Award under Section 5.1(a) or a
fraction of an Award under Section 5.1(b), your Award shall vest on the last day
of the Vesting Period.


(b)Method of Payment. Your Award shall be paid in whole shares of Stock. DDEs on
the shares underlying your Award, if any, shall be paid in cash. In the event of
your death, your payment will be made to your estate.


(c)Timing of Payment. You shall have the right to receive your Award plus DDEs
as soon as administratively practicable following the Vesting Period, but no
later than the earlier of the March 15 or 60 days following the date on which
the Committee certifies in writing that your Target Award has become an Award
for the Performance Period (for taxpayers in Canada or as otherwise required by
local country law, no later than December 31st of the year in which your Award
is certified).


5.3.    Cutback. Any payment called for under Section 5.2 will be reduced to the
extent that such payment together with payments attributable to any other
Share-Based Awards that are granted during 2018 as Performance-Based Awards
exceeds 1,000,000 shares of Stock. Amounts in excess of 1,000,000 shares shall
be forfeited. Any DDEs on forfeited shares shall also be forfeited.


Section 6.    No Assignment – General Creditor Status.


You shall have no right to assign any interest you might have in all or any part
of the Target Award or Award which has been granted to you under this Award
Agreement and any attempt to do so shall be null and void and shall have no
force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made from the Corporation’s general assets, and your
right to payment from the Corporation’s general assets shall be the same as the
right of a general and unsecured creditor of the Corporation. Until a share of
Stock is delivered to you, you generally will not have the rights and privileges
of a stockholder. In particular, you will not have the right to vote your PSUs
on any matter put to the stockholders of the Corporation; you may not sell,
transfer, assign, pledge, use as collateral or otherwise dispose of or encumber
PSUs; and you will not have the right to receive any dividends paid to
stockholders or dividend equivalents on the PSUs.


Section 7.    Plan.


This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.


Section 8.    Change in Control.


8.1.    Change in Control during the Performance Period.


(a)In the event of a consummation of a Change in Control during the Performance
Period, your Target Award (and DDEs) will become vested (i) on the effective
date of the Change in Control if the PSUs are not assumed, continued, or
equivalent restricted securities are not substituted for your PSUs by the
Corporation or its successor, or (ii) if the PSUs are assumed, continued or
substituted by the Corporation or its successor, on the effective date of your
involuntary termination other than for Cause (not including death





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 12


or Total Disability) or your voluntary termination with Good Reason, in either
case, within the 24-month period following the consummation of the Change in
Control; provided that any such termination is also a “separation from service”
under Code section 409A.


(b)In the event the PSUs vest in accordance with this Section 8.1 (whether
immediately following the Change in Control or following your termination), the
shares of Stock or equivalent substituted securities in which you have become
vested and DDEs shall be delivered to you within 14 days of the date on which
you become vested.


8.2.    Change in Control during the Vesting Period.


(a)In the event of a consummation of a Change in Control after the end of the
Performance Period but during the Vesting Period, you will vest in your Target
Award (and DDEs) (i) on the effective date of the Change in Control if the PSUs
are not assumed or continued or equivalent restricted securities are not
substituted for your PSUs by the Corporation or its successor, or (ii) on the
earlier of the end of the Vesting Period or the effective date of your
termination if the PSUs are assumed, continued or substituted for, upon your
involuntary termination other than for Cause (not including death or Total
Disability) or your voluntary termination with Good Reason, in either case,
prior to the end of the Vesting Period.


(b)In the event the PSUs vest in accordance with this Section 8.2 (whether
immediately following the Change in Control or following your termination), the
shares of Stock or equivalent substituted securities in which you have become
vested and DDEs shall be delivered to you within 14 days of the date on which
you become vested.


8.3     Special Definitions. For purposes of this Award Agreement:


(a)
“Cause” shall mean either of the following:



(i)Conviction for an act of fraud, embezzlement, theft or other act constituting
a felony (other than traffic-related offenses or as a result of vicarious
liability); or


(ii)Willful misconduct that is materially injurious to the Corporation’s
financial position, operating results or reputation; provided, however that no
act or failure to act shall be considered “willful” unless done, or omitted to
be done, by you (a) in bad faith; (b) for the purpose of receiving an actual
improper personal benefit in the form of money, property or services; or (c) in
circumstances where you had reasonable cause to believe that the act or failure
to act was unlawful.


(b)“Good Reason” shall mean, without your express written consent, the
occurrence of any one or more of the following after the Change in Control:


(i)A material and substantial reduction in the nature or status of your
authority or responsibilities;


(ii)A material reduction in your annualized rate of base salary;







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 13


(iii)A material reduction in the aggregate value of your level of participation
in any short or long term incentive cash compensation plan, employee benefit or
retirement plan or compensation practices, arrangements, or policies;
 
(iv)A material reduction in the aggregate level of participation in equity-based
incentive compensation plans; or


(v)Your principal place of employment is relocated to a location that is greater
than 50 miles from your principal place of employment on the date the Change in
Control is consummated.


Your continued employment following an event that would constitute a basis for
voluntary termination with Good Reason shall not constitute Good Reason if you
consent to, or waive your rights with respect to any circumstances constituting
Good Reason. In addition, the occurrence of an event described in (i) through
(v) shall constitute the basis for voluntary termination for Good Reason only if
you provide written notice of your intent to terminate employment within 90 days
of the first occurrence of such event and the Corporation has had at least 30
days from the date on which such notice is provided to cure such occurrence. If
you do not terminate employment for Good Reason within 180 days after the first
occurrence of the applicable grounds, then you will be deemed to have waived
your right to terminate for Good Reason with respect to such grounds.


8.4.    Special Rule. Notwithstanding Section 8.1 or 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Exchange Act, then the date of
distribution to you shall be delayed until the earliest date upon which the
distribution either would not result in a nonexempt short-swing transaction or
would otherwise not result in liability under Section 16(b) of the Exchange Act.


Section 9.    Amendment and Termination.


As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment due to Section 409A of the Code or Section 16 of the Exchange Act shall
in no case be treated as a reduction prohibited by this Section 9. Thus, for
example, if an amount payable by reason of Section 8 is delayed by an amendment
to this Award Agreement or other action undertaken to comply with Section 409A
of the Code and the amount payable is reduced solely by reason of a
corresponding delay in the date of valuation of a share of Stock, such a change
shall not be treated as a reduction prohibited by this Section 9. This Section 9
shall be construed and applied so as to permit the Committee to amend this Award
Agreement at any time in any manner reasonably necessary or appropriate in order
to comply with the requirements of Section 16 of the Exchange Act and of Section
409A of the Code, including amendments regarding the timing and form of payments
hereunder.


Section 10.
Data Privacy Consent For Employees Located Outside Of The United States.








--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 14


To the extent recognized under applicable law, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your Personal Data (defined below) as described in this Award
Agreement by and among the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


You understand that the Corporation collects, holds, uses and processes certain
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares or
directorships held in the Corporation, details of all awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Personal Data”). The Corporation acts as the
controller/owner of this Personal Data, and processes this Personal Data for
purposes of implementing, administering, and managing the Plan. The Corporation
protects the Personal Data that it receives in the United States from the
European Union in accordance with the EU-U.S. Privacy Shield. You can obtain
further information about Privacy Shield in the Corporation's European Employee
Privacy Notice, which can currently be accessed through the Corporation's Cross
Function Procedure CRX-017.


You understand that Personal Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You may request a list with the names and addresses of any
third-party recipients of the Personal Data by contacting your local human
resources representative. Where disclosing Personal Data to these third parties,
the Corporation provides appropriate safeguards for protecting the transfer of
your Personal Data, such as establishing standard data protection clauses with
the third parties as adopted by the European Commission. You may request a copy
of, or information about, such safeguards by contacting your local human
resources representative. You authorize these third-party recipients to receive,
possess, use, retain and transfer your Personal Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom the
Corporation may elect to administer the settlement of any award. You understand
that Personal Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan and comply with applicable
legal requirements.


To the extent provided by your local law, you may, at any time, have the right
to request: access to your Personal Data, rectification of your Personal Data,
erasure of your Personal Data, restriction of processing of your Personal Data,
and portability of your Personal Data. You may also have the right to object, on
grounds related to a particular situation, to the processing of your Personal
Data, as well as to refuse or withdraw the consents herein, in any case without
cost, by contacting in writing your local human resources representative. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.


Section 11.
No Assurance of Employment; No Right to an Award; Value of Award.



Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 15


employment or otherwise) or limit in any way the right of the Corporation to
change your compensation or other benefits or to terminate your employment with
or without cause. You acknowledge and agree as follows:


(a)the Plan is discretionary in nature and that the Board of Directors may
amend, suspend, or terminate it at any time;


(b)the grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of any PSUs, or benefits in
lieu of any PSUs even if PSUs have been granted repeatedly in the past;


(c)all determinations with respect to such future PSUs, if any, including but
not limited to the times when PSUs shall be granted or when PSUs shall vest,
will be at the sole discretion of the Committee;


(d)your participation in the Plan is voluntary;


(e)the value of the PSUs is an extraordinary item of compensation, which is
outside the scope of your employment contract (if any), except as may otherwise
be explicitly provided in your employment contract;


(f)the PSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service, or similar payments, or bonuses,
long-service awards, pension or retirement benefits;


(g)the PSUs shall expire upon termination of your employment for any reason
except as may otherwise be explicitly provided in the Plan and this Award
Agreement;


(h)the future value of the shares is unknown and cannot be predicted with
certainty; and


(i)no claim or entitlement to compensation or damages arises from the
termination of the PSUs or diminution in value of the PSUs or Stock and you
irrevocably release the Corporation from any such claim that may arise.


Section 12.    Conflict.


In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.


Section 13.    Compliance with Section 409A of the Code.


It is the intent of the Corporation that your Award not be subject to taxation
under Section 409A(a)(1) of the Code. Nevertheless, in the event that your Award
is or could be subject to Section 409A of the Code, as determined by the Senior
Vice President, Human Resources, in consultation with the General Tax Counsel or
his or her delegate, the following rules apply: (i) the Award will be
interpreted and administered to meet the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and thus to be exempt from taxation under Section
409A(a)(1) of the Code; (ii) no Award





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 16


payment will be made on account of your termination of employment unless the
termination of employment constitutes a “separation from service” under Code
section 409A(a)(2)(a)(i); and (iii) if you are a “specified employee” within the
meaning of Code section 409A, any payment in respect of this Award made on
account of a termination of employment will be delayed for six (6) months
following such termination of employment, and then made at the earliest date
permitted by Section 409A of the Code.


Section 14.    Post-Employment Covenants & Stock Ownership Requirements.


Except where prohibited by law, by accepting this Award Agreement as described
in Section 18, you agree to the terms of the Post-Employment Conduct Agreement
contained in Exhibit A to this Award Agreement and you acknowledge receipt of
the Stock Ownership Requirements (“Ownership Requirements”) attached as Exhibit
B to this Award Agreement and agree to comply with such Ownership Requirements
as amended from time to time. If you are not a Vice President (or above) on
February 22, 2018, but you are promoted to Vice President (or above) prior to
February 22, 2021, the Ownership Requirements as in effect at that time shall
become applicable to you on the date of your promotion to Vice President (or
above).


Section 15.    English Language.


You have received the terms and conditions of this Award Agreement and any other
related communications, and you consent to having received these documents, in
English. If you have received this Award Agreement or any other documents
related to the Plan translated into a language other than English, and if the
translated version is different from the English version, the English version
will control.


Quebec Residents Only: The Parties have agreed that this Award Agreement, the
Plan as well as any notice, document or instrument relating to them be drawn up
in English only. You acknowledge that, upon your reasonable request, the
Corporation will provide a French translation of such documents to you. Les
parties aux présentes ont convenu que la présente accord, le "Plan," ainsi que
tous autres avis, actes ou documents s'y rattachant soient rédigés en anglais
seulement. Vous reconnaissez que, à votre demande raisonnable, "the Corporation"
fournit une traduction française de ces documents à vous.


Section 16.    Currency Exchange Risk.


If your functional currency is not the U.S. dollar, you agree and acknowledge
that you will bear any and all risk associated with the exchange or fluctuation
of currency associated with the Award (the “Currency Exchange Risk”). You waive
and release the Corporation and its subsidiaries from any potential claims
arising out of the Currency Exchange Risk.


Section 17.    Exchange Control Requirements.


You agree and acknowledge that you will comply with any and all exchange control
requirements applicable to the Award and any resulting funds including, without
limitation, reporting or repatriation requirements.


Section 18.    Execution; Acceptance; Electronic Delivery.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 17


By executing this Award Agreement, you consent to receive copies of the
Prospectus applicable to this Award from this internet site
(http://www.stockplanconnect.com) as well as to electronic delivery of the
Corporation’s annual report on Form 10-K, annual proxy statement and quarterly
reports on Form 10-Q. This consent can only be withdrawn by written notice to
the Vice President of Compensation and Performance Management at the address
noted below. The Corporation may, in its sole discretion, decide to deliver any
documents related to the Award under the Plan or future Awards that may be
awarded under the Plan by electronic means or request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through
any on-line or electronic system established and maintained by the Corporation
or another third party designated by the Corporation.


No Award is enforceable until you properly acknowledge your acceptance by
completing the electronic receipt or returning an executed copy of this Award
Agreement to the Vice President of Compensation and Performance Management as
soon as possible but in no event later than May 31, 2018. Acceptance of this
Award Agreement must be made only by you personally or by a person acting
pursuant to a power of attorney in the event of your inability to acknowledge
your acceptance (and not by your estate, your spouse or any other person) and
constitutes your consent to any action taken under the Plan consistent with its
terms with respect to this Award. Notwithstanding the foregoing, this Award will
be enforceable and deemed accepted, and will not be forfeited, if you are unable
to accept this Award Agreement personally by May 31, 2018, due to your death,
disability, incapacity, deployment in the Armed Forces, or similar unforeseen
circumstance as determined by the Corporation in its discretion. The Committee
has authorized electronic means for the delivery and acceptance of this Award
Agreement. If you desire to accept this Award, you must acknowledge your
acceptance and receipt of this Award Agreement, either electronically or by
signing and returning a copy of this letter on or before May 31, 2018, as
follows:


•
Electronic Acceptance: Go to http://www.stockplanconnect.com; or



•
By Mail: Nick Lossia, Vice President of Compensation and Performance Management,
Lockheed Martin Corporation, Mail Point 126, 6801 Rockledge Drive, Bethesda, MD
20817.



Assuming prompt and proper acknowledgment of this Award Agreement as described
in Section 18, this Award will be effective as of the Award Date.


Sincerely,






Patricia L. Lewis
Senior Vice President,
Human Resources


(For written acceptance, please complete, sign, and return by mail.)


By accepting this Award Agreement as described in Section 18, employees located
outside of the U.S. are consenting to the processing of Personal Data as
described in Section 10.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 18


Signed by:




 
 
 
Signature
 
Date
 
 
 
 
 
 
Print Name
 
Employee ID












--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 19


Appendix A
Capitalized Terms
Average TSR
§ 3.2(a)
Award
6th ¶
Award Date
Header
Cash Flow
§ 4.2(a)
Cash Flow Performance Factor
§ 4.2
Cash Flow Target
§ 2.1(c)
Cause
§ 8.3(a)
Change in Control
Plan
Code
Plan
Committee
1st ¶
Corporation
6th ¶
DDE
§ 1.1(c)
Divestiture
§ 5.1(c)(ii)
Earned Cash Flow Performance Award
§2.1(c)
Earned ROIC Performance Award
§2.1(b)
Earned Total Stockholder Return Performance Award
§2.1(a)
Employee
Plan
Exchange Act
Plan
Fair Market Value
Plan
Good Reason
§ 8.3(b)
Insider
Plan
Maximum Award
§ 1.1(b)
Peer Performance Group
§ 3.1
Performance-Based Award
Plan
Performance Period
§ 1.2
Personal Data
§ 10
Plan
1st ¶
PSU
§ 1.1(a)
Retirement
§ 5.1(c)(iii)
Return
§ 4.1(a)
ROIC
§ 4.1(a)
ROIC Performance Factor
§ 4.1
ROIC Target
§ 2.1(b)
Share-Based Awards
Plan
Stock
Plan
Target Award
6th ¶§ 1.1(a)
Target Cash Flow Performance Award
§ 1.1(a)(iii)
Target ROIC Performance Award
§ 1.1(a)(ii)
Target Total Stockholder Return Performance Award
§ 1.1(a)(i)
Total Disability
§ 5.1(c)(i)
Total Stockholder Return
Plan; § 3.2(a)
Total Stockholder Return Performance Factor
§ 3.1; § 3.2
Vesting Period
§ 1.3








--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 20


Exhibit A


Post-Employment Conduct Agreement
(PSU Grant)




This Post-Employment Conduct Agreement (this “PECA”) attached as Exhibit A to
the Award Agreement with an Award Date of February 22, 2018, (the “Award
Agreement”) is entered into in consideration of, among other things, the grant
of performance restricted stock units to me under the Award Agreement (the
“PSUs”) pursuant to the Lockheed Martin Corporation 2011 Incentive Performance
Award Plan, as amended (the “Plan”). References to the “Corporation” shall
include Lockheed Martin Corporation and its Subsidiaries. By accepting the PSUs,
I agree as follows:


1.Restrictions Following Termination of Employment.


(a)Covenant Not To Compete - Without the express written consent of the
”Required Approver” (as defined in Section 6), during the one-year period (or
two-year period for Elected Officers) following the date of my termination of
employment (the “Termination Date”) with the Corporation, I will not, directly
or indirectly, be employed by, provide services to, or advise a “Restricted
Company” (as defined in Section 6), whether as an employee, advisor, director,
officer, partner or consultant, or in any other position, function or role that,
in any such case,


(i)    oversees, controls or affects the design, operation, research,
manufacture, marketing, sale or distribution of “Competitive Products or
Services” (as defined in Section 6) of or by the Restricted Company, or


(ii)    would involve a substantial risk that the “Confidential or Proprietary
Information” (as defined in Section 1(c)) of the Corporation (including but not
limited to technical information or intellectual property, strategic plans,
information relating to pricing offered to the Corporation by vendors or
suppliers or to prices charged or pricing contemplated to be charged by the
Corporation, information relating to employee performance, promotions or
identification for promotion, or information relating to the Corporation’s cost
base) could be used to the disadvantage of the Corporation.


Section 1(a)(i) and (ii) shall not apply to residents of California.


To the extent permitted by applicable law, including but not limited to any
applicable rules governing attorney conduct (such as the ABA Model Rules of
Professional Conduct and state versions thereof), Sections 1(a)(i) and (ii) and
Section 1(b) relating to non-solicitation, shall apply to individuals who are
employed by the Corporation in an attorney position and whose occupation during
the one-year (or two-year, for Elected Officers) period following employment
with the Corporation does not include practicing law.


In lieu of Section 1(a)(i) and (ii), as well as Section 1(b) relating to
non-solicitation, the following Section 1(a)(iii) shall apply to individuals who
are employed by the Corporation in an





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 21


attorney position, and whose occupation during the one-year (or two-year, for
Elected Officers) period following employment with the Corporation includes
practicing law.


(iii)    Post-Employment Activity As a Lawyer – I acknowledge that as counsel to
the Corporation, I owe ethical and fiduciary obligations to the Corporation and
that at least some of these obligations will continue even after my Termination
Date with the Corporation. I agree that after my Termination Date I will comply
fully with all applicable ethical and fiduciary obligations that I owe to the
Corporation. To the extent permitted by applicable law, including but not
limited to any applicable rules governing attorney conduct, I agree that I will
not:


(a)
Represent any client in the same or a substantially related matter in which I
represented the Corporation where the client’s interests are materially adverse
to the Corporation; or



(b)
Disclose confidential information relating to my representation of the
Corporation, including the disclosure of information that is to the disadvantage
of the Corporation, except for information that is or becomes generally known.



The Corporation’s Senior Vice President, General Counsel, and Corporate
Secretary or the General Tax Counsel, as applicable, will determine in his or
her discretion whether an individual is employed by the Corporation in an
attorney position.


(b)Non-Solicit – Without the express written consent of the Required Approver,
during the two-year period following the Termination Date, I will not (i) cause
or attempt to cause, directly or indirectly, the complete or partial loss of any
contract in effect before the Termination Date between the Corporation and any
customer, supplier, distributor or manufacturer of or to the Corporation with
which I was responsible, in whole or in part, for soliciting, negotiating,
implementing, managing, or overseeing or (ii) induce or attempt to induce,
directly or indirectly, any person who is an employee of the Corporation with
whom I worked or interacted with within two years prior to the Termination Date
to cease employment with the Corporation in order to perform work or services
for any entity other than the Corporation.


(c)Protection of Proprietary Information – Except to the extent required by law,
following my Termination Date, I will have a continuing obligation to comply
with the terms of any non-disclosure or similar agreements that I signed while
employed by the Corporation committing to hold confidential the “Confidential or
Proprietary Information” (as defined below) of the Corporation or any of its
affiliates, subsidiaries, related companies, joint ventures, partnerships,
customers, suppliers, partners, contractors or agents, in each case in
accordance with the terms of such agreements. I will not use or disclose or
allow the use or disclosure by others to any person or entity of Confidential or
Proprietary Information of the Corporation or others to which I had access or
that I was responsible for creating or overseeing during my employment with the
Corporation. In the event I become legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
otherwise) to disclose any proprietary or confidential information, I will
immediately notify the Corporation’s Senior Vice President, General Counsel and
Corporate Secretary as to the existence of the obligation and will cooperate
with any





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 22


reasonable request by the Corporation for assistance in seeking to protect the
information. All materials to which I have had access, or which were furnished
or otherwise made available to me in connection with my employment with the
Corporation shall be and remain the property of the Corporation. For purposes of
this PECA, “Confidential or Proprietary Information” means Proprietary
Information within the meaning of CRX-015C (a copy of which has been made
available to me), including but not limited to information that a person or
entity desires to protect from unauthorized disclosure to third parties that can
provide the person or entity with a business, technological, or economic
advantage over its competitors, or which, if known or used by third parties or
if used by the person’s or entity’s employees or agents in an unauthorized
manner, might be detrimental to the person’s or entity’s interests. Confidential
or Proprietary Information may include, but is not limited to:


(i)    existing and contemplated business, marketing and financial business
information such as business plans and methods, marketing information, cost
estimates, forecasts, financial data, cost or pricing data, bid and proposal
information, customer identification, sources of supply, contemplated product
lines, proposed business alliances, and information about customers or
competitors, and


(ii)    existing and contemplated technical information and documentation
pertaining to technology, know how, equipment, machines, devices and systems,
computer hardware and software, compositions, formulas, products, processes,
methods, designs, specifications, mask works, testing or evaluation procedures,
manufacturing processes, production techniques, research and development
activities, inventions, discoveries, and improvements, and


(iii)    human resources and personnel information.


(d)No Disparagement – Following the Termination Date, I will not make any
statements, whether verbal or written, that disparage or reasonably may be
interpreted to disparage the Corporation or its directors, officers, employees,
technology, products or services with respect to any matter whatsoever.


(e)Cooperation in Litigation and Investigations – Following the Termination
Date, I will, to the extent reasonably requested, cooperate with the Corporation
in any pending or future litigation (including alternative dispute resolution
proceedings) or investigations in which the Corporation or any of its
subsidiaries or affiliates is a party or is required or requested to provide
testimony and regarding which, as a result of my employment with the
Corporation, I reasonably could be expected to have knowledge or information
relevant to the litigation or investigation. Notwithstanding any other provision
of this PECA, nothing in this PECA shall affect my obligation to cooperate with
any governmental inquiry or investigation or to give truthful testimony in
court.


2.Consideration and Acknowledgement. I acknowledge and agree that the benefits
and compensation opportunities being made available to me under the Award
Agreement are in addition to the benefits and compensation opportunities that
otherwise are or would be available to me in connection with my employment by
the Corporation and that the grant of the PSUs is expressly made contingent upon
my agreements with the Corporation set forth in this PECA. I acknowledge that
the scope and duration of the restrictions in Section 1 are necessary to be
effective and are fair and reasonable in light of the value of the benefits and
compensation





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 23


opportunities being made available to me under the Award Agreement. I further
acknowledge and agree that as a result of the high level executive and
management positions I hold with the Corporation and the access to and extensive
knowledge of the Corporation's Confidential or Proprietary Information,
employees, suppliers and customers, these restrictions are reasonably required
for the protection of the Corporation's legitimate business interests.


3.Remedies For Breach of Section 1; Additional Remedies of Clawback and
Recoupment.


(a)    I agree, upon demand by the Corporation, to forfeit, return or repay to
the Corporation the “Benefits and Proceeds” (as defined below) in the event any
of the following occur:


(i)    I breach any of the covenants or agreements in Section 1;


(ii)    The Corporation determines that either (a) my intentional misconduct or
gross negligence, or (b) my failure to report another person’s intentional
misconduct or gross negligence of which I had knowledge during the period I was
employed by the Corporation, contributed to the Corporation having to restate
all or a portion of its financial statements filed for any period with the
Securities and Exchange Commission;


(iii)    The Corporation determines that I engaged in fraud, bribery or any
other illegal act or that my intentional misconduct or gross negligence
(including the failure to report the acts of another person of which I had
knowledge during the period I was employed by the Corporation) contributed to
another person’s fraud, bribery or other illegal act, which in any such case
adversely affected the Corporation’s financial position or reputation; or


(iv)    Under such other circumstances specified by final regulation issued by
the Securities and Exchange Commission entitling the Corporation to recapture or
clawback “Benefits and Proceeds” (as defined below).


(b)    The remedy provided in Section 3(a) shall not be the exclusive remedy
available to the Corporation for any of the conduct described in Section 3(a)
and shall not limit the Corporation from seeking damages or injunctive relief.


(c)    For purposes of this Section 3, “Benefits and Proceeds” means (i) to the
extent I own Stock issued in respect of vested PSUs, such Stock; (ii) to the
extent I no longer own the shares of Stock of the Corporation issued in respect
of the PSUs, cash in an amount equal to the greater of (x) the value of such
Stock on the date the associated PSUs vested (which, unless otherwise determined
by the Management Development and Compensation Committee of the Board of
Directors of the Corporation, shall be equal to the closing price of the shares
of Common as finally reported by the New York Stock Exchange on such date), and
(y) the proceeds received in connection with the disposition of such Stock; and
(iii) to the extent I have not earned the PSUs fully, all of my remaining
rights, title or interest in my Award and any accrued dividend equivalents with
respect thereto.







--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 24


4.Injunctive Relief. I acknowledge that the Corporation’s remedies at law may be
inadequate to protect the Corporation against any actual or threatened breach of
the provisions of Section 1 or the conduct described in Section 3(a), and,
therefore, without prejudice to any other rights and remedies otherwise
available to the Corporation at law or in equity (including but not limited to,
an action under Section 3(a)), the Corporation shall be entitled to injunctive
relief in its favor and to specific performance without proof of actual damages
and without the requirement of the posting of any bond or similar security.


5.Invalidity; Unenforceability. It is the desire and intent of the parties that
the provisions of this PECA shall be enforced to the fullest extent permissible.
Accordingly, if any particular provision of this PECA is adjudicated to be
invalid or unenforceable, this PECA shall be deemed amended to delete the
portion adjudicated to be invalid or unenforceable, such deletion to apply only
with respect to the operation of this provision in the particular jurisdiction
in which such adjudication is made.


6.Definitions. Capitalized terms not defined in this PECA have the meaning given
to them in the Plan, as applicable. For purposes of this PECA, the following
terms have the meanings given below:


(a)    “Restricted Company” means The Boeing Company, General Dynamics
Corporation, Northrop Grumman Corporation, the Raytheon Company, United
Technologies Corporation, Honeywell International Inc., BAE Systems Inc., L-3
Communications Corporation, the Harris Corporation, Thales, Airbus Group, Inc.,
Textron Inc., Finmeccanica SpA, Leidos Holdings, Inc. and (i) any entity
directly or indirectly controlling, controlled by, or under common control with
any of the foregoing, and (ii) any successor to all or part of the business of
any of the foregoing as a result of a merger, reorganization, consolidation,
spin-off, split-up, acquisition, divestiture, or similar transaction.
 
(b)    “Competitive Products or Services” means products or services that
compete with, or are an alternative or potential alternative to, products sold
or services provided by a subsidiary, business area, division or operating unit
or business of the Corporation as of the Termination Date and at any time within
the two-year period ending on the Termination Date; provided, that, (i) if I had
direct responsibility for the business of, or function with respect to, a
subsidiary, or for a business area, division or operating unit or business of
the Corporation at any time within the two-year period ending on the Termination
Date, Competitive Products or Services includes the products so sold or the
services so provided during that two-year period by the subsidiary, business
area, division or operating unit of the Corporation for which I had
responsibility, and (ii) if I did not have direct responsibility for the
business of, or function with respect to, a subsidiary, or for a business area,
division or operating unit or business of the Corporation at any time within the
two-year period ending on the Termination Date, Competitive Products or Services
includes the products so sold or the services so provided by a subsidiary,
business area, division or operating unit of the Corporation for which I had
access (or was required or permitted such access in the performance of my duties
or responsibilities with the Corporation) to Confidential or Proprietary
Information of the Corporation at any time during the two-year period ending on
the Termination Date.


(c)    “Required Approver” means:





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 25




(i)    with respect to the Chairman, President and Chief Executive Officer, the
Management and Development Committee of the Corporation’s Board of Directors;


(ii)    with respect to an Elected Officer, the Corporation’s Chairman,
President and Chief Executive Officer; or


(iii)    with respect to all other employees, the Senior Vice President, Human
Resources of the Corporation.


(d)    “Elected Officer” means an officer of the Corporation who was elected to
his or her position by the Corporation’s Board of Directors.


7.Miscellaneous.


(a)    The Plan, the Award Agreement (with Exhibit B) and this PECA constitute
the entire agreement governing the terms of the award of the PSUs to me.


(b)    This PECA shall be governed by Maryland law, without regard to its
provisions governing conflicts of law. Any enforcement of, or challenge to, this
PECA may only be brought in the United States District Court for the District of
Maryland, unless such court determines that it does not have subject matter
jurisdiction, in which case any such enforcement or challenge may be brought in
the Circuit Court of Maryland.  Both parties consent to the proper jurisdiction
and venue of such court, as applicable, for the purpose of enforcing or
challenging this PECA.


(c)    This PECA shall inure to the benefit of the Corporation’s successors and
assigns and may be assigned by the Corporation without my consent.


(d)    This PECA provides for certain obligations on my part following the
Termination Date and shall not, by implication or otherwise, affect in any way
my obligations to the Corporation during the term of my employment by the
Corporation, whether pursuant to written agreements between the Corporation and
me, the provisions of applicable Corporate policies that may be adopted from
time to time or applicable law or regulation.


This PECA is effective as of the acceptance by me of the award of PSU under the
Award Agreement and is not contingent on the vesting of my PSU Award.





--------------------------------------------------------------------------------





Award Date: February 22, 2018
Page 26


Exhibit B


Stock Ownership Requirements


Lockheed Martin’s Stock Ownership Requirements for Key Employees apply to all
senior level positions of Vice President and above. This reflects the
expectations of our major stockholders that management demonstrate its
confidence in Lockheed Martin through a reasonable level of personal share
ownership. This practice is consistent with other major U.S. corporations which
link some portion of personal financial interests of key employees with those of
shareholders.


Stock Ownership Requirements


Title
Annual Base Pay Multiple
Chairman, President and Chief Executive Officer
6 times
Chief Operating Officer
5 times
Chief Financial Officer
4 times
Executive Vice Presidents
3 times
Senior Vice Presidents
2 times
Other Elected Officers
2 times
Other Vice Presidents
1 times



Satisfaction of Requirements


Covered employees may satisfy their ownership requirements with common stock in
these categories:


•
Shares owned directly.

•
Shares owned by a spouse or a trust.

•
Shares represented by monies invested in 401(k) Company Common Stock Funds or
comparable plans.

•
Share equivalents as represented by income deferred to the Company Stock
Investment Option of the Deferred Management Incentive Compensation Plan
(DMICP).

•
Unvested Restricted Stock Units



Key employees will be required to achieve the appropriate ownership level within
five years and are expected to make continuous progress toward their target.
Appointment to a new level will reset the five year requirement. Unexercised
options prior to vesting are not counted toward meeting the guidelines.


Holding Period


Covered employees must retain net vested Restricted Stock Units and Performance
Stock Units and the net shares resulting from any exercise of stock options if
the ownership requirements are not yet satisfied.


Covered employees are asked to report annually on their progress toward
attainment of their share ownership goals.



